DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore,” the uniform thickness of the pressure sensitive material layer is formed by depositing the pressure sensitive material layer on the substrate while the substrate is stretched” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Fig. 2 teaches PSL deposited on conductive layer CL1 and also deposited on base substrate BS but this drawing, nor any other drawings, show uniform thickness of PSL layer. Figs. 8 and 9 also indicate nonuniform thickness.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding claim 1, the Specification does not adequately teach, “the uniform thickness of the pressure sensitive material layer is formed by depositing the pressure sensitive material layer on the substrate while the substrate is stretched.” Applicant cites [0094] as teaching this limitation. However, it is claimed, and taught, that conductive layer CL1 is deposited on the substrate BS, then following the depositing of CL1, the pressure sensitive layer PSL is deposited on top of CL1. This is reiterated in the limitation of claim 1, “a first conductive layer disposed on the base substrate; a pressure sensitive material layer disposed on the first conductive layer. The Specification does have an embodiment where layer CL1 is only partially covering 

Allowable Subject Matter
Claims 2-6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Regarding claims 2-6, the prior art does not teach, “a pressure sensitive material layer disposed on the first conductive layer such that its electrical characteristic is varied corresponding to a strain applied thereto, the pressure sensitive material layer including a dielectric and nanoparticles dispersed in the dielectric; and a second conductive layer disposed on the pressure sensitive material layer, wherein the dielectric and the nanoparticle include materials having pyroelectricities of polarities opposite to each other, the pressure sensitive material layer has a uniform thickness over the first conductive layer, and the uniform thickness of the pressure sensitive material layer is formed by depositing the pressure sensitive material layer on the substrate while the substrate is stretched.”
 US 20150339001 (herein Zirkl) in view of US 20180069167 (herein Cho) teach related inventions as presented in Office Action 10/29/2021, but does not teach stretching of a base layer for application of a pressure sensitive layer. It is known in the art to deposit semiconductor layers and dielectric layers on a stretchable substrate for use in pressure sensors, as shown in US 201700403060 (herein Kim, [0120]) but it fails to do so with the same construction as the present invention.

Response to Arguments


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP FADUL whose telephone number is (571)272-5411. The examiner can normally be reached Mon-Thurs 8pm-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIPMARCUS T FADUL/Examiner, Art Unit 2852